Exhibit 10.1
 
 
AGREEMENT is to be effective as of the 17th day of February-2011 by and between
Equititrend Advisors, LLC, maintaining its principal offices at 11995 El Camino
Real, Ste 301, San Diego, CA 92130 (hereinafter referred to as "Equititrend"),
and So ACT NETWORK, INC. , which maintains its principal offices at 10685-B
Hazelhurst Drive #6572 Houston, Texas 77043 , (hereinafter referred to as
"Client").
 
WITNESETH:
 
WHEREAS, Equititrend is engaged in the business of providing and rendering
public relations and communications services, and has knowledge, expertise and
personnel to render the requisite services to Client; and
 
WHEREAS, Client is desirous of retaining Equititrend for the purpose of
obtaining public relations and corporate communications services, so as to
better, more fully and more effectively deal and communicate with its
shareholders and the investment community.
 
NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, it is agreed as follows:
 
Engagement of Equititrend. Client herewith engages Equititrend, and Equititrend
agrees to render to Client public relations, communications, advisory and
consulting services.
 
The consulting services to be provided by Equititrend shall include, but are not
limited to, the development, implementation and maintenance of an ongoing
program to increase the investment community's awareness of Client's activities
and to stimulate the investment community's interest in Client. Client
acknowledges that Equititrend's ability to relate information regarding Client's
activities is directly related to the information provided by Client to
Equititrend.
 
Client acknowledges that Equititrend will devote such time as is reasonably
necessary to perform the services for Client, having due regard for
Equititrend's commitments and obligations to other business for which it
performs consulting services.
 
Term and Termination.The term of this Agreement shall be for a period of six (6)
months, commencing on the effective date hereof. If the parties hereto desire to
extend the relationship, the parties will renew this Agreement or enter into a
new Agreement. Either party may terminate this Agreement immediately on written
notice to the other party, if the other party has committed a material breach of
any term of this Agreement. In the absence of any such breach, either party may
terminate this Agreement on 30 days' written notice to the other party.
 
Treatment of Confidential Information. Company shall not disclose, without the
consent of Client, any financial and business information concerning the
business, affairs, plans and programs of Client which are delivered by Client to
Equititrend in connection with Equititrend's services hereunder, provided such
information is plainly and prominently marked in writing by Client as being
confidential (the "Confidential Information"). Equititrend will not be bound by
the foregoing limitation in the event:
 
(I)  
The Confidential Information is otherwise disseminated and becomes public
information,

 
or
 
(II)  
Equititrend is required to disclose the Confidential Information pursuant to a
subpoena or other judicial order.

 
 
 

--------------------------------------------------------------------------------

 
 
Representajion by Equititrend of Other Clients. Client acknowledges and consents
to Equititrend rendering public relations, consulting and/or communications
services to other clients of Equititrend engaged in the same or similar business
as that of Client.
 
Indemnification by Client as to Information Provided to Equititrend. Client
acknowledges that Equititrend, in the performance of its duties, will be
required to rely upon the accuracy and completeness of information supplied to
it by Client's officers, directors, agents and/or employees. Client agrees to
indemnify, hold harmless and defend Equititrend, its officers, agents and/or
employees from any proceeding or suit which arises out of or is due to the
inaccuracy or incompleteness of any material or information supplied by Client
to Equititrend.
 
Indemnification by Equiti-Trend. Equititrend agrees to indemnify, hold harmless
and defend Client, its officers, agents and/or employees from any proceeding or
suit which arises out of or is due to the actions, negligent or otherwise, of
Equititrend, its subsidiaries, agents, employees or affiliates in the
performance of its obligations under the Agreement.
 
Independent Contractor.It is expressly agreed that Equititrend is acting as an
independent contractor in performing its services hereunder. Client shall carry
no workers compensation insurance or any health or accident insurance on
Equititrend or consultant's employees. Client shall not pay any contributions to
social security, unemployment insurance, Federal or state withholding taxes nor
provide any other contributions or benefits that might be customary in an
employer-employee relationship.
 
Non-Assignment, This Agreement shall not be assigned by either party without the
written consent of the other party.
 
Compensation. SEE SCHEDULE Al
 
Notices. Any notice to be given by either party to the other hereunder shall be
sufficient if in writing and sent by registered or certified mail, return
receipt requested, addressed to such party at the address specified on the first
page of this Agreement or such other address as either party may have given to
the other in writing.
 
Modification and Waiver, This Agreement may not be altered or modified except by
writing signed by each of the respective parties hereof. No breach or violation
of this Agreement shall be waived except in writing executed by the party
granting such waiver.
 
Entire Agreement. This writing constitutes the entire Agreement between the
parties, and replaces and supersedes any previous agreement that may exist. This
Agreement can only be modified by a written contract signed by both parties. In
the event that any party brings suit to enforce any part of this Agreement, the
prevailing party shall recover attorney fees and legal costs.
 
Governing Law/Venue. This Agreement shall be governed under the laws of the
State of California, and any claim arising here from shall be submitted to a
court of competent jurisdiction located in San Diego County, California.
 
 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.
 
EQUITI•TREND ADVISORS, LLC
 

Company Name                
By:
/s/ James J. Mahoney   Date: 2-18-2011   James J. Mahoney,         Managing
Director                           By: /s/ Thomas N. Mahoney   Date: 2-18-2011  
Thomas N. Mahoney,         Managing Director                

 
 

SO ACT NETWORK, INC.                
By:
/s/ John Blaisure   Date:     John Blaisure         CEO                

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE A-1
 
For the services to be rendered and performed by Equiti•trend during the term of
this Agreement, Client shall, upon acceptance of this Agreement, Pay to
Equititrend Advisors, LLC:
 
Five hundred thousand (500,000) restricted 144 shares of SOAN stock due upon the
execution of the Agreement; for (6) months of services.
 
EQUITI•TREND ADVISORS, LLC
 

Company Name                
By:
/s/ James J. Mahoney   Date: 2-18-2011   James J. Mahoney,         Managing
Director                           By: /s/ Thomas N. Mahoney   Date: 2-18-2011  
Thomas N. Mahoney,         Managing Director                

 
 

SO ACT NETWORK, INC.                
By:
/s/ John Blaisure   Date:     John Blaisure         CEO                

 
 